MEMORANDUM **
Vasile Lobant, a native and citizen of Romania, petitions for review of the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal from an immigration judge’s decision denying his application for asylum and withholding of removal. We have jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence, Zehatye v. Gonzales, 453 F.3d 1182, 1184-85 (9th Cir.2006), and we deny the petition for review.
Substantial evidence supports the BIA’s adverse credibility determination because Lobant’s asylum application and testimony were inconsistent, and his testimony was internally inconsistent, concerning whether the police were present and failed to take action during the March 3, 2001 attack, and this inconsistency goes to the heart of his claim of persecution on account of his religion. See Don v. Gonzales, 476 F.3d 738, 742 (9th Cir.2007) (discrepancies relat*611ing to the basis for an alleged fear of persecution support an adverse credibility-finding). Therefore Lobant’s asylum and -withholding of removal claims fail. See Farah v. Ashcroft, 348 F.3d 1153, 1156 (9th Cir.2003).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.